IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                                              FILED
                                                               January 19, 1999

                                                         Cecil W. Crowson
JENNIFER O. WILSON,                       )      NOT FORAppellate Court Clerk
                                                        PUBLICATION
                                          )     Filed: January 19, 1999
       Plaintiff/Appellee,                )
                                          )
v.                                        )S.CT. NO. 01S01-9807-CV-00130
                                          )
LARRY ARNOLD WILSON,                      )
                                          )
       Defendant/Appellant.               )



                     ORDER ON PETITION FOR REHEARING



       The plaintiff-appellee, Jennifer O. Wilson, has filed a petition for rehearing

in this case which the Court has considered and is of the opinion that the petition

should be denied. The members of the Court adhere to the positions stated in the

original opinions filed in this cause.




                                                 PER CURIAM